Exhibit 10.49

November 28, 2005

Gail Snyder

Nationwide

Dear Gail:

We are pleased to formalize your offer of promotion within Nationwide. As we
have discussed, your position will be Chief Investment Officer, reporting to me.
In terms of the specific details of our offer, I have attached an outline that
describes each of the particular components of your package. Please keep a copy
for your records and sign and return a copy indicating your acceptance.

After you have reviewed all the specifics of our offer, please do not hesitate
to contact me or Patti Cotter, at 249-0497, with any questions. Gail, I look
forward to your continued contribution to Nationwide in this key role.

Sincerely,

 

/s/ Robert Rosholt

Robert Rosholt

Executive Vice President

Chief Financial Investment & Strategic Officer

Nationwide

Accepted:

 

X    

 

/s/ Gail Snyder



--------------------------------------------------------------------------------

Gail Snyder

Offer of Promotion – Components

November 28, 2005

 

Position:

  

Chief Investment Officer, (Pending Board approval)

Reports To:

  

Robert Rosholt, Executive Vice President and Chief Financial Investment and
Strategic Officer

Base Salary:

  

$365,000

Short-Term Incentive:

  

Office of Investments Incentive Plan (OIP)

150% annual target award opportunity of base salary ($365,000), effective
January 1, 2006, payable in March, 2007. Target award opportunity will be
adjusted for individual as well as business unit performance at the end of the
performance year. No maximum payout. Target incentive opportunities are subject
to change by the Board of Directors.

Long-Term Incentive:

  

Nationwide Value Added (NVA)

 

•      $492,700 annual target award for Nationwide Value Added for 2006.
However, only one-third of actual award will be payable in March, 2007, based on
Nationwide value creation. The remaining two-thirds will be carried over as 2007
beginning balance.

 

•      No maximum payout

 

•      Requires Board approval

 

•      Target incentive opportunities are subject to change by the Board of
Directors

Benefits:

  

All other benefits and perquisites continue to apply (including supplemental
plans below)

Supplemental Defined
Contribution Plan:

  

Nationwide Supplemental Defined Contribution Plan - non-qualified plan designed
to “make-up” lost 401k company match contributions created by IRS limitations

Supplemental Retirement
Plan:

  

Nationwide Supplemental Retirement Plan – non-qualified plan designed to
“make-up” lost retirement benefits created by IRS limitations in the defined
benefit pension plan

 

2